NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

BOBBY L. MAGWOOD,                     )
DOC #023111,                          )
                                      )
             Appellant,               )
                                      )
v.                                    )    Case No. 2D18-1879
                                      )
JULIE L. JONES, Secretary,            )
DEPARTMENT OF CORRECTIONS,            )
                                      )
             Appellee.                )
                                      )

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Polk County; Donald G. Jacobsen,
Judge.

Bobby L. Magwood, pro se.

Beverly Brewster, Assistant General
Counsel, Department of Corrections,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.